UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-4706



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RONALD LEE TRUESDALE,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
Senior District Judge. (1:07-cr-00003-WLO)


Submitted:   July 31, 2008                 Decided:   August 4, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce A. Lee, BRUCE A. LEE, P.A., Greensboro, North Carolina, for
Appellant. Patrick Auld, United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald Lee Truesdale pled guilty to failing to file an

income tax return, in violation of 26 U.S.C. § 7203 (2000).           The

district court sentenced Truesdale to eleven months and five days’

imprisonment,1 one year of supervised release, and ordered him to

pay restitution of $359,810.2       Truesdale’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that there are no meritorious grounds for appeal, but

questioning whether Truesdale’s sentence was reasonable. Truesdale

was advised of his right to file a pro se brief, but has failed to

do so.   We affirm.

            Appellate courts review sentences imposed by district

courts   for    reasonableness,   applying   an   abuse   of   discretion

standard.      Gall v. United States, 128 S. Ct. 586, 597-98 (2007);

United States v. Pauley, 511 F.3d 468, 473-74 (4th Cir. 2007)

(discussing procedure district courts must follow in sentencing

defendant).      Although Truesdale contends that his sentence is



     1
      At the sentencing hearing, the district court sentenced
Truesdale to twelve months’ imprisonment, but later reduced the
sentence, as reflected in the judgment and commitment order.
     2
      The probation officer calculated an advisory sentencing
guideline range for Truesdale of twenty-four to thirty months’
imprisonment, founded on a total offense level of seventeen and a
criminal history category of I. However, as the maximum statutory
sentence applicable to Truesdale’s crime is twelve months’
imprisonment, see 26 U.S.C. § 7203 (2000), the resulting guideline
range becomes twelve months.      See U.S. Sentencing Guidelines
Manual, § 5G1.1(c)(1)(2000).

                                  - 2 -
unreasonable, the record reflects that the district court properly

determined the advisory and statutory guideline range, considered

the relevant sentencing factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2008), including Truesdale’s medical condition,

and sentenced Truesdale below the advisory guideline range and

below the applicable statutory maximum sentence.    Other than his

claim that the district court failed to consider his medical

condition prior to sentencing him, which the record clearly belies,

Truesdale offers no support for his claim that his sentence is

unreasonable.     As the district court complied fully with the

constitutional and statutory requirements in imposing Truesdale’s

sentence, we conclude that the sentence is reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Truesdale’s conviction and sentence.

We deny counsel’s motion to withdraw from representation at this

juncture.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately


                                - 3 -
presented in the materials before the court and argument would not

aid the decisional process.

                                                         AFFIRMED




                              - 4 -